 

A0'93 (rev. 11513) search and seizure warrant

UNITED STATES DISTRICT COURT~l l

1 for the
Eastem District of Wisconsin
In the Matter of the Search of:

 

)
Facebook User Identification Nurnbers )
10000420457280 ) Case No. l 8 iq HL"N (NS)
180_0416982 )
100008007335708 and )
100005016887116 )

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastem District of Wisconsin:

See Attachment A where accounts are more fully described.

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B.

 
 

not to exceed 14 days)

YOU ARE COMMANDED to execute this warrant Og?’§EFORE
any time in e da or night because go d cause has been established.

|:| in the daytime between 6:00 a.m. and 10:00 p.m.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Honorable Nancy Joseph
(United States Magistrate Judge)

 

suant to 18 U. S. C. § 3103a(b), I find that immediate notification may have an adverse result listed` 1n 18 U. S. C.
§ 2705 (except for delay of trial), and authorize the of_ficer executing this warrant to delay notice to the person who, or whose

property, will be searched or seized (check the appropria o£)
|:|for days (not to exceed 30) ntil, the facts justifying, the later specific date of 3 Z/,z Z :élz j .
Date and time issued: ' _ ala Q%-

City and State: Milwaukee` Wisconsin Honorable Nancy Joseph , U_S_ Magistrate Judge
Prz`nted Name and Title

    

 

A0 93 (rrrod. 5/14) search arrd seizure warrant '~

 

Return

 

Case No: 77$0€.¢0- -' ODZMFF) Date and time warrant executed: Copy of warrant and inventory left with:

/<1»"121¢/1/1 ) "/`//Lr//q@§:wm £a\,a.L),\¢

 

 

 

Inventory made in the presence of:

SA haw earn

 

Inventory of the property"taken and/or name of any person(s) seized:

MESS“V$ )FNX°S) V">MS) C'e\\ \KT@§, {Y`F\\CNQ£ \§5°~5/ cwa
C`i\»tr` i{\éD(J‘/\¢=»\'Od\ @Mwwm\\é_m\;\`}\$§\ \W \:M&>oo\<;)

WC_) ’<`:@:` C\§QQ(Y,\'\\»)&(`("N%`

 

 

 

Certification

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date:/D/[l/?-NQ

 

 

/j V Executing ojicer ’s signature

/R\Jr“_A(`¢bi“o '_ AT_"C

Printed name and title

/ /
f .
/ / "` 5

I Udi¢ed St¢ée} is?rate Ju@' v

Subscribed, sworn to, and returned before me this date:

  
   

 

Date: /0{”[//¢>20 fy

 

 

(/

 

ATTACHMENT A

Property to Be Searched:

Inforrnation between ]une 23, 2017, and the present date associated With.
the follong Facebook pages: Facebook page listing with Facebook
Userna'mes, Facebook IDs, and URLs as follows:

. ”Bob Richardson ]r.," Facebook ID 1Number 10000420457280, URL:
https:/ / WWW.facebook.com/bobby.richardson.71465,'

. Facebook Username ”Pa_rker Oshefsky,” Facebool< ID Number

1800416982, URL: https:/ /WWW.facebook.com/ parker.oshefsky;

. Facebook Username ”Zach Krolow," Facebook User ID Number

100008007335708, URL: .https:/ /WWW.facebook.com/ zach.l<rolow,'
. Facebook Username ”Holden Srnith,” Facebool< User ID Number
100005016887116, URL:

https:/ /WWW.faCebook.Com/profile.php?id=100005016887116.

 

ATTACHMENT B

Parl'icular Things to be Seized:

I.

Information to be disclosed by Facebook

To the extent that the information described in Attachrnent A is within the

possession, custody, or control of Facebool<,~ including any messages, records,

files, logs, or information that have been deleted but are still available to

Facebook, or have been preserved pursuant to a request made under 18 U.S.C. §

_2703(f), Facebool< is required to disclose the following information to the

government for each user ID listed in Attachrnent A:

a.

All contact and personal identifying information, including: full name,
user identification number,`birth date, gender, contact e-mail addresses,
Facebool< passwords, Facebool< security questions and answers, physical

address (including city, state, and zip code), telephone numbers, screen

names, Websites, and other personal identifiers.

All activity logs for the account and all other documents showing the
user’s posts and other Facebool< activities;

All photos uploaded by that user ID and all photos uploaded by any user
that have that user tagged in them;

All profile information; News Feed information; status updates; links to
Videos, photographs, articles, and'other items; Notes,‘ Wall postings;
friend lists, including the friends’ Facebool< user identification numbers,'

2

 

groups and networks of which the user is a member, including the

groups' fiacebook group identification numbers; future and past event
postings; rejected ”Friend” requests; comments; gifts; pokes; tags; and
information about the user’s access and use of Facebool< applications;
All other records of communications and messages made or received by
the user, including all private messages, chat history, video calling history,
and pending ”;Friend” requests,'

' All ”checl< ins”t and other location information;
All IP' logs, including all records of the IP addresses that logged into the
account;
All records of the account's usage of the ”Lil<e” feature, including all
Facebool< posts and all non-Facebool< webpages and content that the user
has ”lil<ed;”
All information about the Facebool< pages that the account is or was'a
”fan” of;
All past and present lists of friends created by the account;
All records of Facebool< searches performed by the account;
All information about the user’s access and use of Facebool< Marl<etplace;

The types of service utilized by the user;

 

n. The length of service (including start date) and the means and source of

any payments associated With the service (including any credit card or
bank account number); _
o. All privacy settings and other account setl;ings, including privacy settings
for individual Facebook posts and activities,_and all records showing
which Facebookv users have been blocked by the account;
p. All records pertaining to communications between Facebook and any
person regarding the user or the user’s Facebook account, including
contacts with support services and records of actions taken.
II. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of Violations of 18 U.S.C. Section 922(g)(5) (possession oflfirearm by a §
prohibited person, illegal alien) and 26 U.S.C. Section 5861 (f) (making a firearm in §
- violation of NFA -silencer) since ]une -23, 2017 until the present, for each user ID
identified on Attachment A, information pertaining to the following matters:
(a) The relevant offense conduct, any preparatory steps taken in furtherance
of the scheme, communications between the suspect and others related to
the relevant offense conduct in the above-listed crimes;
(b) Evidence indicating how and when the Facebook account was accessed or

used, to determine the chronological and geographic context of account

 

access, use, and events relating to the crime under investigation and to the

Facebook account owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it
relates to the crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including
records that help reveal the whereabouts of such person(s).

(e) The identity of the person(s) who communicated with the user ID about
matters relating to relevant offense conduct of the abov'e:listed crimes,
including records that help reveal their whereabouts

(f) Based on the forgoing, l request that the Court issue the proposed search

warrant based on the aforementioned facts.

 

